FILE COPY




                                   No. 07-15-00097-CV


In the Interest of I.S.S. and G.P.S.,        §     From the 320th District Court
Children                                             of Potter County
                                             §
                                                   April 8, 2015
                                             §
                                                   Opinion Per Curiam
                                             §

                                    J U D G M E N T

       Pursuant to the opinion of the Court dated April 8, 2015, it is ordered, adjudged

and decreed that this appeal be dismissed.

       It is further ordered that appellant pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo